DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on September 10, 2021.  

Claims 2, 10, 17, and 19 were cancelled. Claims 1, 3-9, 11-16,18, and 20-21
remain pending in the application for examination.

In light of amendments, the rejection under 35 U.S.C. 112(b) was withdrawn.

Applicant’s arguments, with respect to the rejection(s) of claims 1, 3-9, 11-16,18, and 20-21 have been considered but are not persuasive.
	
Applicant argues that Lee in view of IEEE and Cheng, and Huang does not disclose at least “determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled to use same time resource and same frequency resource to transmit uplink data”, as recited in claim 1. 
	To be specific, Applicant states that Lee does not disclose or suggest “determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled to use same time resource and same frequency resource to transmit uplink data”; IEEE does not disclose or suggest “determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled to use same time resource and same frequency resource to transmit uplink data”; Cheng fails to disclose or suggest “determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled to use same time resource and same frequency resource to transmit uplink data”; Huang fails to disclose or suggest “determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled to use same time resource and same frequency resource to transmit uplink data”.
Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
       
      The rejections are based on combinations of references, wherein each reference teaches individual element(s) that constitute the claims.
Lee discloses elements of claim 1: determining that the first UE and the second UE are to be paired together, based on their respective {first and second} rate demands/ uplink (UL) traffic demand (para.91),  but does not disclose that “determining, based on rate demands of the first and second UE, that the first UE and the second UE are candidates to be paired together comprises: calculating a probability value related to the first rate demand and the second rate demand, determining whether the calculated probability value is not less than a probability threshold, and as a result of determining that the first UE and the second UE are candidates to be paired together, estimating their channel qualities, and after estimating their channel qualities or allocating power, determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled or paired”. These missing elements are taught/ suggested in IEEE as following.
IEEE, teaches determining, based on rate demands of the first and second UE, that the first UE and the second UE are candidates to be paired together (considering user 1 and user 2 as candidate scheduled user pair, based on channel quality indicator [CQI] – which is known in the art that CQI can indicate requested transmission rate (section B, pg. 1308) , calculating a probability value related to the first rate demand and the second rate demand (calculating power ratio λ1 that is not allowed to be close to 0 or 1, e.g., probability value,  wherein power is allocated to control transmission throughput, e.g., associated with rate demand, section B on pg.1308 and section I on pg. 1306), determining whether the calculated probability value is not less than a probability threshold  (defined λ1 is equal or greater than lower bound, e.g. probability threshold, section B on pg.1308); and as a result of determining that the first UE and the second UE are candidates to be paired together, estimating their channel qualities (after considering user 1 and user 2 as a candidate scheduled user pair, estimating CQI or channel qualities, or determining/ optimizing their power allocation, [section B on pg. 1308] ); and after estimating their channel qualities or allocating power, determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled or paired (after allocating power for each candidate scheduled user set, then scheduling optimal user pair, [section III on pg.1307] wherein power of each user is determined by its channel qualities [section I on pg.1306] or after estimating CQI or channel qualities, determining first user and second user should be paired [section B on pg. 1308]).
Also, IEEE informs that there can be two users scheduled in each RB (pg.1306, section I), e.g., which is time-frequency resources.
However, IEEE does not further specify that estimating CQI or channel qualities or determining power allocations includes estimating a first channel quality of a first channel between the first UE and the network node, and a second channel quality of a second channel between the Cheng and Huang respectively. 
Cheng teaches the missing element  -- estimating CQI or channel qualities or determining power allocations includes estimating a first channel quality of a first channel between the first UE and the network node (setting {first} transmit power for {first} STA based on measuring received signal strength, e.g., first channel quality, of an uplink OFDMA data carried over {first} channel, from {firs}t STAT  to AP, e.g., network node, para.43), and a second channel quality of a second channel between the second UE and the network node (and setting {second} transmit power for {second} STA based on measuring {second} received signal strength, e.g., second channel quality, of an uplink OFDMA data carried over {second} channel, from {second} STAT  to AP, e.g., network node, para.43).
Huang teaches the missing element -- determining that the first UE and the second UE should be scheduled to use the same time and frequency resources to transmit uplink data (enabling plurality of {paired} UEs to operate in same time/ frequency resource, and scheduling multiple UEs {in pair} to communicate data with eNB, e.g., transmitting uplink data on same time/ frequency resources, para.6-7).

Therefore, it would be obvious to schedule paired UEs to use same time and frequency resources to transmit uplink data – as indicated in Huang – wherein forming first UE and second UE in a pair is based on their respective rate demands of Lee – and  as a result of calculating/ determining a probability value that is related to the first rate demand and the second rate demand, wherein the probability value is not less than a probability threshold – as indicated in IEEE – and wherein such scheduling is a result of estimating channel qualities between first/ second UEs, and the network node – as indicated in Cheng, or power allocation; thus achieving higher usage efficiency or rate demands from a plurality of UEs in a connectivity density environment - while avoiding unnecessary processing time being otherwise spent in considering invalid user pairs and preventing potential interference in uplink transmissions from paired UEs to the network node. 

Consequently, the references of Lee in view of IEEE, Cheng, and Huang, when combined and modified, do disclose all claimed elements of independent claim 1.
		Remarks and arguments for another independent claim 9 is similar. 

Applicant also argued that Benjebbour fails to disclose or suggest requesting the pilot signals from first/ second UEs for channel quality estimation, as recited in claim 4.
		Examiner respectfully disagrees.
	Benjebbour indicates that first/ second user terminal transmit uplink channel state measurement reference signals {SRS} – which are also known as pilot signals used by the base station to estimate a channel. Also, Benjebbour states that the base station decides whether or not to non-orthogonal uplink signals (para.42, lines 2-4) and allocates radio resources to users based on measured channel states (para.26).
		Therefore, it is obvious that such control signals, e.g., SRS or pilot signals, are transmitted in response to a request from the base station, so as for the base station can estimate its qualities, in order to make a decision in scheduling – wherein the request can include a measurement configuration information for UE to perform measurements on indicated signals.  
		As a result, Benjebbour does disclose or suggest requesting pilot signals from first/ second UE for channel quality estimation, as recited in claim 4.
		
          Consequently, Lee modified by the teachings of IEEE, Cheng, and Huang do disclose all the limitations of claims 1, 9, and their respective dependent claims 3-7, 18, 20-21; and claims 11-15.  
claims 1, 3-9, 11-16, 18, and 20-21 under 35 U.S.C. 103 should be sustained.
	
Claim Rejections - 35 USC § 103 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
 A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 11, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in U.S. Publication No. 2018/0206250 A1, hereinafter referred to as Lee, in view of  Published IEEE Article “Proportional Fairness-Based User Pairing and Power Allocation for Non-Orthogonal Multiple Access”, hereinafter referred to as IEEE, and further in view of Cheng et al. in U.S. Publication No. 2017/0303276 A1, hereinafter referred to as Cheng, and Huang et al. in U.S. Publication No. 2018/0159643 A1, hereinafter referred to as Huang.
 
 Regarding claim 1, Lee discloses a method performed by a network node for scheduling at least a first user equipment (UE) served by the network node and a second UE also served by the network node (method of scheduling  each of UEs in a group, by base station, para.9), wherein the first UE has a first rate demand (wherein {first } UE has required/ requested data transmission rate, e.g., {first} rate demand, Abstract or para.15) and the second UE has a second rate  demand (wherein {second} UE  has required data transmission rate, e.g., {second} rate demand, Abstract or  para.15), the method comprising:
determining, based on the rate demands of the first and second UE, the rate demands being the uplink (UL) traffic demand, that the first UE and the second UE, that are paired together (based on one of a required data transmission rate of each of UEs, performing grouping of UEs, [para.15] wherein data transmission is scheduling request, or amount of transmission traffic requested to be transmitted to BS through a data channel, e.g., uplink traffic demand, para.91). 
Lee does not disclose determining, based on rate demands of the first and second UE, that the first UE and the second UE are candidates to be paired IEEE disclosure as below.
IEEE, from the similar field of endeavor, teaches:
 determining, based on rate demands of the first and second UE, that the first UE and the second UE are candidates to be paired together (considering user 1 and user 2 as candidate scheduled user pair based on channel quality indicator [CQI], e.g., it is known in the art that CQI can indicated transmission rate requested, section B, pg. 1308) comprises: 
calculating a probability value related to the first rate demand and the second rate demand (calculating power ratio λ1 that is not allowed to be close to 0 or 1, e.g., probability value,  wherein power is allocated to control transmission throughput, section B on pg.1308 and section I on pg. 1306), and determining whether the calculated probability value is not less than a probability threshold (and defined λ1 is equal or greater than lower bound, e.g. probability threshold, section B on pg.1308); and 
(after considering user 1 and user 2 as a candidate scheduled user pair, estimating CQI or channel qualities, or determining/ optimizing their power allocation, [section B on pg. 1308] ); and 
after estimating their channel qualities or allocating power, determining, based on the estimated channel qualities, that the first UE and the second UE should be scheduled or paired (after allocating power for each candidate scheduled user set, then scheduling optimal user pair, [section III on pg.1307] wherein power of each user is determined by its channel qualities [section I on pg.1306] or after estimating CQI or channel qualities, determining first user and second user should be paired [section B on pg. 1308]).
It would be obvious to one or ordinary skill in the art at the time before the invention was filed to determine candidate UEs to be paired together by calculating/ determining a probability value related to first and second rate demands against a threshold – for the benefit of reducing processing time in computing invalid user pairs. 
Lee in view of IEEE do not further disclose estimating CQI or channel qualities or determining power allocations includes estimating 1) a first channel quality of a first channel between the first UE and the network node  and 2) a second channel quality of a second channel between the second UE and the Cheng’s disclosure as below.
Cheng, from the similar field of endeavor, teaches that estimating CQI or channel qualities or determining power allocations includes estimating 1) a first channel quality of a first channel between the first UE and the network node (setting {first} transmit power for {first} STA based on measuring received signal strength, e.g., first channel quality, of an uplink OFDMA data carried over {first} channel, from {firs}t STAT  to AP, e.g., network node, para.43) and 2) a second channel quality of a second channel between the second UE and the network node (and setting {second} transmit power for {second} STA based on measuring {second} received signal strength, e.g., second channel quality, of an uplink OFDMA data carried over {second} channel, from {second} STAT  to AP, e.g., network node, para.43).
The motivation is to enable the efficient determination of pairing of UEs by using their respective measured channel qualities. 
Lee in view of IEEE and Cheng do not disclose determining that the first UE and the second UE should be scheduled to use the same time and frequency resources and scheduling the first UE and the second UE to use the same time and frequency resources to transmit uplink data; which are known in the art and commonly applied in wireless data communications field, as suggested in Huang’s disclosure as below.
Huang, from the similar field of endeavor, teaches determining that the first UE and the second UE should be scheduled to use the same time and frequency resources (enabling plurality of UEs to operate in same time/ frequency resource, para.7), and scheduling the first UE and the second UE to use the same time and frequency resources to transmit uplink data (and scheduling multiple UEs {in pair} to communicate data with eNB, e.g., transmitting uplink data on same time/ frequency resources, para.6-7).
	Therefore, it would be appreciated by one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of scheduling first and second UEs to use same time and frequency resources to transmit uplink data – of Huang – wherein first and second UEs are deemed to be formed as UEs pair – as a result of calculating/ determining a probability value related to the first rate demand and the second rate demand and being not less than a probability threshold – as indicated in IEEE – and wherein such scheduling is a result of estimating channel qualities between first and second UEs and the network node – as indicated in Cheng, or power allocation – into the method of pairing UEs based on their respective rate demands of Lee; thus achieving higher usage efficiency or rate demands while avoiding unnecessary processing time being otherwise spent for considering invalid user pairs and potential interference in uplink transmissions from UEs in pair.  


	Regarding claim 3, Lee in view of IEEE, Cheng, and Huang disclose the probability value indicates a probability value that a first transmit power that can support the first rate demand is not greater than a power threshold and a second transmit power that can support the second rate demand is not greater than a power threshold (power ratio of both user 1 and user 2 should be equal or less than “1”, e.g., power threshold, see section B on pg. 1308 of IEEE, e.g.,  thus it can be derived that  a probability value that a first transmit power that can support the first rate demand is not greater than a power threshold and a second transmit power that can support the second rate demand is not greater than a power threshold).


Regarding claim 7, Lee in view of IEEE, Cheng, and Huang disclose obtaining information indicating the first rate demand (having information on {first} required data transmission rate, see para.91 in Lee, or receiving {first} buffer status report, see para.43, lines 13-27 in Cheng); and obtaining information indicating the second rate demand (having information on {second} required data transmission rate, see para.91 in Lee, or receiving {second} buffer status report, see para.43, lines 13-27 in Cheng).


Regarding claim 8, Lee in view of IEEE, Cheng, and Huang disclose obtaining information indicating the first rate demand comprises receiving a buffer status report {BSR} from the first UE (receiving amount of transmission traffic from {first} UE to BS in BSR, see para.91 in Lee, or receiving {first} buffer status report, see para.43, lines 13-27 in Cheng); and obtaining information indicating the second rate demand comprises receiving a buffer status report {BSR} from the second UE (receiving amount of transmission traffic from {second} UE to BS in BSR, see para.91 in Lee, or receiving {second} buffer status report, see para.43, lines 13-27 in Cheng).

Claim 18 is rejected for substantially identical reasons as applied to claim 1, wherein Cheng [in claim 18] also discloses a computer program, comprising instructions which, when executed on at least one processor of an access point, cause the access point to carry out the claimed method (para.74).


Claim 9 is rejected for substantially identical reasons as applied to claim 1, except that claim 9 is in a device claim format. 


Claims 11, 15, and 16 are rejected for substantially identical reasons as applied to claims 3, 7, and 8, except that claims 11, 15, and 16 are in a device claim format. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of IEEE, Cheng, and Huang, as applied to claims 1 and 9 above, respectively, and further in view of Benjebbour et al. in U.S. Publication No. 2016/0219529 A1, hereinafter referred to as Benjebbour.

Regarding claim 4, Lee in view of IEEE, Cheng, and Huang disclose pilot signals are used for channel estimation (see para.41 in Lee).
However, Lee in view of IEEE, Cheng, and Huang do not disclose requesting the first UE to transmit a pilot signal and estimating the first channel quality based on the pilot signal transmitted by the first UE, and estimating the second channel quality comprises: requesting the second UE to transmit a pilot signal and estimating the second channel quality based on the pilot signal transmitted by the second UE; which are known in the art and commonly applied in wireless data communications field, as suggested in Benjebbour’s disclosure as below.
Benjebbour, from the similar field of endeavor, teaches first/ second UEs transmit pilot signal and estimating the first channel quality based on the pilot (user terminal, e.g., first UE, transmits uplink channel state measurement reference signals {SRS} for base station to measure its channel states, [para.83-84], wherein in SRS are also known as pilot signals used by the base station to estimate a channel). Also, Benjebbour states that the base station decides whether or not to non-orthogonal uplink signals (para.42, lines 2-4) and allocates radio resources to users based on measured channel states (para.26).
Therefore, it is obvious that such control signals, e.g., SRS or pilot signals, are transmitted in response to a request from the base station, so as for the base station can estimate its qualities, in order to make a decision in scheduling of paired UEs – wherein the request can include a measurement configuration information for UEs to perform measurements on indicated signals.  


Regarding claim 12, claim12 is rejected for substantially identical reasons as applied to claim 4, except that claim 12 is in a device claim format. 

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of IEEE, Cheng, and Huang, as applied to claims 1 and 9 above, respectively, and further in view of Uchiyama et al. in U.S. Publication No. 2018/0227903 A1, hereinafter referred to as Uchiyama.

Regarding claim 5, Lee in view of IEEE, Cheng, and Huang disclose wherein scheduling the first UE and the second UE to use the same time and frequency resources to transmit uplink data (scheduling multiple UEs {in pair} to communicate data with eNB, e.g., transmitting uplink data on same time/ frequency resources, see  para.6-7 in Huang).
However, Lee in view of IEEE, Cheng, and Huang  do not disclose scheduling comprises: transmitting to the first UE a first scheduling message, and transmitting to the second UE a second scheduling message; which are known in the art and commonly applied in wireless data communications field, as taught in Uchiyama’s disclosure as below.
Uchiyama, from the similar field of endeavor, teaches transmitting to the first UE a first scheduling message (reporting allocated radio resources or scheduling information to each of plurality of terminal devices, e.g., first UE, para.191); and transmitting to the second UE a second scheduling message (reporting allocated radio resources or scheduling information to [second} terminal device,para.191); which is obvious in the art to send information on time and frequency resources under a form of messages being sent to UEs for UEs to transmit uplink data.  
 
Regarding claim 20, Lee in view of IEEE, Cheng, and Huang do not disclose wherein determining that the first UE and the second UE are candidates to be paired together is further based on a first transmit power of the first UE and a second transmit power of the second UE; which are known in the art and commonly applied in wireless data communications field, as suggested in Uchimaya’s disclosure as below.
Uchimaya, from the similar field of endeavor, teaches determining that the first UE and the second UE are candidates to be paired together is further based on a first transmit power of the first UE and a second transmit power of the second UE (two or more terminal devices, belonging to a group obtained as a result of the grouping, are assigned with transmission power to transmit data such that difference in levels of reception power of transmission data transmitted by two or more terminal devices is large, para.185).


Regarding claim 13, claim13 is rejected for substantially identical reasons as applied to claim 5, except that claim 13 is in a device claim format. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of IEEE, Cheng, and Huang, as applied to claim 1 above, and further in Wang et al. in U.S. Publication No. 2018/0234867 A1, hereinafter referred to as Wang.

Regarding claim 21, Lee in view of IEEE, Cheng, and Huang do not disclose wherein determining that the first UE and the second UE are candidates to be paired together is further based on a first channel gain of the first channel and a second channel gain of the second channel; which is known in the art and commonly applied in wireless data communications field, as suggested in Wang’s disclosure as below.
Wang, from the similar field of endeavor, teaches determining that the first UE and the second UE are candidates to be paired together is further based on a first channel gain of the first channel and a second channel gain of the second channel (pairing UEs according to channel gains between base station and UEs, para.8); which would be desirable to use channels gain to determine the pairing of UEs; thus enabling enhanced performance of throughput. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of IEEE, Cheng, and Huang, as applied to claims 1 and 9 above, respectively, and further in view of Jen in U.S. Publication No. 2010/0329188 A1, hereinafter referred to as Jen.

Regarding claim 6, Lee in view of IEEE, Cheng, and Huang do not disclose wherein scheduling the first UE and the second UE to use the same time and frequency resources to transmit uplink data comprises transmitting a synchronization signal to synchronize transmit timing of the first UE and transmit timing of the second UE, which is known in the art and commonly applied in wireless data communications field, as taught in Jen’s disclosure as below.
Jen, from the similar field of endeavor, teaches scheduling the first UE and the second UE to use the same time and frequency resources to transmit uplink data comprises transmitting a synchronization signal to synchronize the transmit timing of the first and second UEs (transmitting synchronization signal  to UEs, first and second UE, for UE individually perform accurate uplink or downlink synchronization with relay base station, para.62, lines 1-15); which would be appreciated by one of ordinary skill in the art to transmit a synchronization signal to synchronize the transmit timing of the first and second UEs; thus allowing UEs to be able to perform communications with network nodes. 

Claim 14 is rejected for substantially identical reasons as applied to claim 6, except that claim 14 is in a device claim format. 


Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     
	
	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465